Title: To Thomas Jefferson from David C. Ker, 13 March 1807
From: Ker, David C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                     Fredericksburg March 13th 1807
                        
                        Agreeably to your directions I deposited in the bank $590 remitted to me by you, which have been since paid to Byrd C. Willis, as will appear by the inclosed receipt. 
                  I have the honour to be with the most  perfect esteem & respect. 
                  yr &c
                        
                            David C. Ker
                     
                        
                    